DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
	
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 12/14/2020.

Status of Application
In response to Office action mailed 04/20/2022 (“04-20-22 OA”), Applicants amended claim 1 and 21 in the response filed 08/22/2022 (“08-22-22 Remarks”).   
Claim(s) 1-9 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (PG Pub 2019/0244947; hereinafter Yu).



    PNG
    media_image1.png
    667
    753
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches a packaging structure comprising (see claim limitations below):
a first packaging component (1015, RDL, 200, 801) comprising a first substrate 1015, a first redistribution layer (annotated “RDL” in Fig. 13 above), at least one first electronic component 200, and a first packaging body 801, the first redistribution layer arranged on the first substrate (see Fig. 13), and the at least one first electronic component arranged on the first redistribution layer and electrically coupled to the first redistribution layer (see Fig. 13), and 
a second packaging component (annotated “2nd pkg component” in Fig. 13 above) arranged on the at least one first electronic component 103 (see Fig. 13), the second packaging component comprising a second substrate 105, a second redistribution layer (annotated “RDL-2” in Fig. 13 above), at least one second electronic component 103, and a second packaging body 501, the second redistribution layer arranged on the second substrate and electrically coupled to the first redistribution layer (see Fig. 13), the at least one second electronic component arranged on the second redistribution layer and electrically coupled to the second redistribution layer (see Fig. 13), and the second packaging body covering the at least one second electronic component (see Fig. 13);
wherein the first packaging body is arranged on the first substrate and the second packaging component, and covering and surrounding the at least one first electronic component and the second packaging component (see Fig. 13).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches a conductive member 607, wherein: the first packaging body 801 is provided with a blind hole (space occupied with 607) facing the first substrate (see Fig. 13); the conductive member is received in the blind hole (see Fig. 13); and the first redistribution layer (annotated “RDL” in Fig. 13 above) and the second redistribution layer  (annotated “RDL-2” in Fig. 13 above) are electrically coupled through the conductive member (see Fig. 13).  
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches Attorney Docket No.: US76897 the conductive member is a metal pad, a stud, a conductive column, or a solder ball (see Fig. 13).  
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches each first electronic component 200 is provided with a first contact 111; each first electronic component is electrically coupled through the first contact to the first redistribution layer (annotated “RDL” in Fig. 13 above) (see Fig. 13).  
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches each first electronic component 200 is provided with a first contact 111; each first electronic component is electrically coupled through the first contact to the first redistribution layer (annotated “RDL” in Fig. 13 above) (see Fig. 13).   
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches each first electronic component 200 is provided with a first contact 111; each first electronic component is electrically coupled through the first contact to the first redistribution layer (annotated “RDL” in Fig. 13 above) (see Fig. 13).    
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches the first packaging component (1015, RDL, 200, 801) comprises a plurality of the first redistribution layers 1013,1009,1005; and the at least one first electronic component 200 is arranged on the plurality of first redistribution layers (see Fig. 13).   
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches the second packaging component (annotated “2nd pkg component” in Fig. 13 above) comprises a plurality of the second redistribution layers 203,205; and the at least one second electronic component 103 is arranged on the plurality of second redistribution layers (see Fig. 13).  
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 5 and Fig. 13 provided above, Yu teaches the second packaging body 501 completely covers the at least one second electronic component 103 (see Fig. 13).    

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895